DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over blog.naver.com (Grape Wine & Grape Vinegar Making) in view of Lim (KR 10-2017-0060370 A).
Blog.naver.com discloses a method for preparing grape wine vinegar, comprising the steps of:
washing grapes, adding sugar, and crushing the mixture; 
placing the crushed grapes in a sterilized container, adding wine yeast, and performing alcoholic fermentation for two to four weeks while mixing same well at room temperature for three to four days; 
placing, on a wrapping cloth, an alcoholic fermentation product obtained after alcoholic fermentation is finished, and filtering same; and 
adding 15% vinegar starter to the filtered grape wine, and performing acetic acid fermentation (see the full text).
Claim 1 differs from blog.naver.com in the step of performing aging after alcoholic fermentation and acetic acid fermentation. However, Lim discloses a process of performing aging after alcoholic fermentation and acetic acid fermentation (see claim 2 and paragraphs [0030] and [0038]). Hence, one of ordinary skill in the art would have been motivated to modify blog.naver.com in view of Lim and to further age the acetic fermentation product in order to achieve better quality and organoleptic properties of the aged fermented product.
  In regard to claim 2, it is noted that the method of preparing a vinegar starter reads on the method of wine preparation.
However, the method for preparing a vinegar starter is not considered to be particularly different from a normal method for preparing grape wine, and thus the difference could be easily adopted and derived by a person skilled in the art, and the effects, achieved thereby, on the concentration of acetic acids, the proliferation of acetic acid bacteria, and the like could also be easily predicted, and thus it is not considered that the difference is seen to have been prima facie obvious.
Claims 3 and 4 differ from blog.naver.com and Lim in the specific fermentation conditions or the amount of ingredients. However, it would have been obvious to vary the fermentation conditions and the amount of ingredients based on the conventional vinegar preparation practice. One of ordinary skill in the art would have been motivated to vary the fermentation conditions and the amount of ingredients based on the desired organoleptic profile of the final vinegar beverage. 
Further in regard to the concentration or temperature recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the concentration or temperature ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/            Primary Examiner, Art Unit 1791